Case 1:17-cv-01789-DLC Document 441-3 Filed 09/13/19 Page 1 of 5




                EXHIBIT C
        Case 1:17-cv-01789-DLC Document 441-3 Filed 09/13/19 Page 2 of 5



                                SEC v. Lek Securities Corp. et al.
                                  Case No. 17-cv-1789(DLC)

                      Defendants’ Proposed Initial Instruction to the Jury

        I will now give you an initial instruction about the law that you are to follow in this case.

At the conclusion of the trial, I will give you more detailed instructions for you to follow in your

deliberations. But for now, I will simply provide you with some brief instructions on the law

that I hope will provide useful background as you hear the evidence.

        The plaintiff in this case is the Securities and Exchange Commission, or the SEC. The

SEC is an independent agency of the federal government that regulates the securities industry

and enforces the federal securities laws. The SEC has the authority to file lawsuits alleging

violations of those laws.

        There are three defendants in this case. The first defendant is Avalon FA Ltd, which I

will call Avalon. Avalon is a foreign trading firm headquartered in Ukraine that traded securities

through an account at a broker-dealer called Lek Securities. The second defendant is Nathan

Fayyer, who is an owner of Avalon. The third defendant is Sergey Pustelnik, who was a

registered representative of Lek Securities, and who handled the Avalon account at Lek

Securities. The SEC has alleged that Pustelnik is also an owner of Avalon. Mr. Pustelnik denies

this.

        In this case, the SEC has charged the defendants with violating two federal statutes: the

Securities Act of 1933 and the Securities Exchange Act of 1934. The stock market crash of 1929

led to the enactment of both of these laws, as well as the creation of the SEC. These laws

prohibit people from engaging in manipulative practices that distort the prices of securities like

stocks and bonds. The laws are designed to enforce investor expectations that our securities
        Case 1:17-cv-01789-DLC Document 441-3 Filed 09/13/19 Page 3 of 5



markets are free from fraud, and to prevent any deceptive or manipulative practice that

undermines the function and purpose of a free market.1

        In this case, the SEC says that the defendants engaged in market manipulation. The

prices of stocks and other securities are supposed to reflect legitimate trading activity in the

market, meaning that the natural interplay of supply and demand for a security by investors

determines the price of that security. Market manipulation is the use of deceptive and

manipulative practices that are intended to mislead other investors by artificially distorting

market activity and sending false pricing signals to the market.2

        The SEC has brought multiple claims against each of the defendants. The SEC’s claims

are civil claims, and this is a civil case, not a criminal case. These claims fall into three broad

categories:

        First: The SEC claims that the defendants engaged in market manipulation. Specifically,

the SEC alleges that the defendants engaged in two trading strategies that the SEC contends are

manipulative – the layering strategy and the cross-market strategy. The SEC contends that orders

placed and/or trades executed as part of these strategies were intended to artificially affect

market price, or to send false pricing signals to the market and thereby mislead investors as to

how other market participants valued a security.

        Second: The SEC claims that defendants Fayyer and Pustelnik also aided and abetted

market manipulation by certain other defendants. In these claims, the SEC says that these


1
 4 L. Sand et al., MODERN FED. JURY INSTR.- CIVIL § 82.01, Instruction 82-2 (2019); SEC v. Wyly, Case No.
10-cv-5760(SAS), Docket No. 377, at 129-32 (S.D.N.Y. May 7, 2014) (transcript of jury trial at 3237-3241).

2
 Santa Fe Indus, Inc. v. Green, 430 U.S. 462, 476-77 (1977); Wilson v. Merrill Lynch & Co., 671 F.3d 120,
124, 130 (2d Cir. 2011); ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 100-101 (2d Cir. 2007);
Gurary v. Winehouse, 190 F.3d 37, 45 (2d Cir.1999); SEC v. Lek Sec. Corp., 276 F. Supp. 3d 49, 59 (S.D.N.Y.
2017).


                                                     2
           Case 1:17-cv-01789-DLC Document 441-3 Filed 09/13/19 Page 4 of 5



defendants knowingly or recklessly provided substantial assistance to someone else who engaged

in market manipulation.

           Third: The SEC has brought multiple claims alleging that the defendants are also liable

because they exercised control over other persons who engaged in market manipulation.

           Defendants deny these claims by the SEC. Defendants contend that the orders and trades

at issue were legitimate and did not convey any false information and did not artificially impact

market prices. Defendants also contend that they did not know and had no reason to believe that

any of the orders or trades at issue were manipulative. Defendants also contend that they

reasonably and in good faith relied on Lek Securities – the U.S. registered broker dealer through

which all of the orders and trades at issue were processed – to ensure that those orders and trades

complied with all federal securities laws. The individual defendants, Mr. Fayyer and Mr.

Pustelnik, contend that they did not place the orders and trades at issue, and that they did not

direct, control or substantial assist the traders that did place those orders and trades.

           This is a civil case, and the plaintiff – the SEC – has the burden of proof on any given issue.

That means that the plaintiff must prove every disputed element of their claim to you by a

preponderance of the evidence. If you conclude that the plaintiff has failed to establish their claim

by a preponderance of the evidence, you must decide against the SEC on the issue you are

considering.3

           What does a “preponderance of evidence” mean? To establish a fact by a preponderance

of the evidence means to prove that the fact is more likely true than not true. A preponderance of

the evidence means the greater weight of the evidence. It refers to the quality and persuasiveness

of the evidence, not to the number of witnesses or documents. In determining whether a claim has



3
    4 Leonard B. Sand et al., MODERN FED. JURY INSTR. (Civil), Instructions 73-1, 73-2 (2009).

                                                        3
          Case 1:17-cv-01789-DLC Document 441-3 Filed 09/13/19 Page 5 of 5



been proved by a preponderance of the evidence, you may consider the relevant testimony of all

witnesses, regardless of who may have called them, and all the relevant exhibits received in

evidence, regardless of who may have produced them.4

          If you find that the credible evidence on a given issue is evenly divided between the

parties -- that it is equally probable that one side is right as it is that the other side is right -- then

you must decide that issue against the plaintiff and in favor of the defendant. That is because the

plaintiff has the burden of proof and must do more than establish the simple equality of evidence

-- the plaintiff must prove the element at issue by a preponderance of the evidence. On the other

hand, the plaintiff need prove no more than a preponderance. So long as you find that the scales

tip in favor of the party with this burden -- that what the party claims is more likely true than not

true -- then that element will have been proved by a preponderance of evidence.5




4
    Id.
5
    Id.

                                                     4
